 


109 HCON 378 IH: Supporting the goals and ideals of the 2006 National Crime Victims’ Rights Week and efforts to increase public awareness of the rights, needs, and concerns of crime victims and survivors in the United States.
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 378 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2006 
Mr. Costa (for himself, Mr. Poe, and Ms. Harris) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary 
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of the 2006 National Crime Victims’ Rights Week and efforts to increase public awareness of the rights, needs, and concerns of crime victims and survivors in the United States. 
 
 
Whereas despite the decline in the occurrence of violent crime and property crime over the past decade, there remain millions of victims and survivors of crime whose physical, financial, emotional, and spiritual needs are entitled to the attention and support of individuals and communities across the United States;  
Whereas the collaborative efforts of criminal and juvenile justice professionals, victim service providers, public policy makers, allied professionals, and the Office for Victims of Crime within the Department of Justice have helped enhance public safety and victim awareness in various communities across the United States; 
Whereas since 1984, the Victims of Crime Act (VOCA) has collected $7.4 billion in fines, fees, and assessments on individuals convicted of Federal crimes to support crime victim compensation and victim assistance programs nationwide; 
Whereas there are over 10,000 system-based and community-based victim assistance programs that provide greatly needed interventions, support, and justice system advocacy to crime victims and survivors, including 5,300 programs that receive VOCA funding; 
Whereas the theme of the 2006 National Crime Victims’ Rights Week, called Victims’ Rights: Strength in Unity, pays tribute to crime victims and survivors who, for many decades, have joined together in mutual support and advocacy to promote victims’ rights and services, and recognizes the ongoing efforts of countless victim service providers, justice professionals, and allied professionals and volunteers who selflessly dedicate their lives to helping victims and survivors of crime; 
Whereas, in 2006, the week of April 23 through April 29, is dedicated as the national observance during which crime victims’ and survivors’ rights, needs, and services will be recognized; and 
Whereas during the 2006 National Crime Victims’ Rights Week, the Congressional Victim’s Rights Caucus will honor a victim or survivor of crime, a victim service provider, an allied professional who provides collateral services to victim service providers, and two innovators in public policy development whose efforts on behalf of crime victims and survivors are visionary and exemplary: Now, therefore, be it 
 
That Congress— 
(1)supports— 
(A)efforts to increase the public awareness of— 
(i)the impact of crime on victims and survivors of crime; and 
(ii)the rights, needs, and concerns of such victims and survivors; and 
(B)the goals and ideals of the 2006 National Crime Victims’ Rights Week; and 
(2)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to the Office for Victims of Crime in the Department of Justice. 
 
